Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 06/03/21. Claims 1-28 are pending in this application. 
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14, 18, 19 are rejected under 35 U.S.C. §103 as being unpatentable over Molzer (US 20150084194 A1) and further in view of Liu (US 20200013691 A1). 
Regarding claim 1 Molzer discloses an integrated device comprising: a substrate 36; an interconnect portion32/34 coupled to the substrate (see fig 3a), the interconnected portion 32/34 located over the substrate (see fig 3b disclosing 32/34 formed over 36, wherein the interconnect portion comprises: a plurality of interconnects (fig 3b, 32a/b); and at least one dielectric layer 34; and an interconnect structure coupled to and located over the interconnect portion 213 over 32a/b, the interconnect structure comprising: an inner interconnect 32b; a dielectric layer coupled to the inner interconnect (see34b); and an outer conductive layer coupled to the dielectric layer (see32a), wherein the outer conductive layer is configured to operate as a shield for the inner interconnect (see para [0022]-[0024]).
Mozler further discloses logical cells, 207. However, Lin further discloses a plurality of transistors or logical cells (see fig 21, disclosing 114 being the logical cells underneath the interconnect structure, RDL-120) over the substrate and an interconnect portion located over the substrate and over the plurality of transistors or logical cells (see fig 21, disclosing interconnects, 120, 112 over the substrate and connecting with substrate 102).

Regarding claim 2, Molzer and Liu disclose the integrated device of claim 1, wherein the dielectric layer laterally surrounds the inner interconnect and separates the outer conductive layer from the inner interconnect (see fig 3, disclosing 34b separates 32a from 32b).
Regarding claim 3, Molzer and Liu disclose the integrated device of claim 1, further comprising a solder interconnect directly coupled to the inner interconnect of the interconnect structure (see para [0003] disclosing interconnect disclosing solder ball, [0056] disclosing bump configuration). Note this office action notes that a direct connection is indistinguishable from a direct electrical connection in this context. Thus, any distinctions between what is cited and what is claimed is an obvious variation.
Regarding claim 4, Molzer and Liu disclose the integrated device of claim 1, wherein the interconnect structure is configured to provide an electrical path for input/output (I/O) signals (see para [0032] disclosing signals).
Regarding claim 5, Molzer and Liu disclose the integrated device of claim 4, wherein the inner interconnect is configured to provide an electrical path for the I/O signals, and wherein the outer conductive layer is configured to shield I/O signals traveling through the inner interconnect (see para [0032] disclosing coaxial signal propagation).
Regarding claim 9, Molzer and Liu disclose the integrated device of claim 1, wherein the integrated device is a wafer level package (see para [0058] disclosing wafer).
Regarding claim 10, Molzer and Liu disclose the integrated device of claim 1, wherein the integrated device is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle(see para [0024] disclosing mobile device).
Regarding claim 11, Molzer, at least at fig 3 discloses an apparatus comprising: a substrate 36;
an integrated device coupled to the substrate (see 207 formed on 36) wherein the integrated device includes a plurality of transistors (this office action notes that 207 at least in para [0031] discloses active circuitry and that active circuitry is known in the art to mean at least logical or memory transistors); and means for shielded interconnect coupled to the substrate (see 32 formed in substrate 36), wherein the means for shielded interconnect is configured to provide an electrical path for a signal such that the signal is shielded as the signal travels through the means for shielded interconnect (see fig 3b). and a plurality of solder interconnects coupled to the means for shielded interconnect (see para [0003] disclosing interconnect disclosing solder ball, [0056] disclosing bump configuration). Note this office action notes that a direct connection is indistinguishable from a direct electrical connection in this context. Thus, any distinctions between what is cited and what is claimed is an obvious variation.
Lin further discloses a plurality of transistors or logical cells over the substrate and an interconnect portion located over the substrate and over the plurality of transistors or logical cells (see fig 20, disclosing interconnects, 120, 112 over the substrate and connecting with substrate 102).
Mozler and Lin are in the same or similar fields of endeavor. It would have been obvious to combine Mozler and Lin. Mozler and Lin may be combined by forming the interconnects of Mozler in accordance with Lin. One having ordinary skill in the art would be motivated to combine Mozler and Lin in order to provide structural (economic scaling) and electrical support/connection to a chip, see para [0030].
Regarding claim 12, Molzer and Liu disclose the apparatus of claim 11, wherein the means for shielded interconnect comprises: an inner interconnect (see 32b); a dielectric layer coupled to the inner interconnect (see 34b); and an outer conductive layer coupled to the dielectric layer (see 32a), wherein the outer conductive layer is configured to operate as a shield for the inner interconnect (see paras [0022], [0024]). Wherein a solder interconnectf rom the plurality of solder interconnect is directly coupled to the inner interconnect (see para [0003] disclosing interconnect disclosing solder ball, [0056] disclosing bump configuration). Note this office action notes that a direct connection is indistinguishable from a direct electrical connection in this context. Thus, any distinctions between what is cited and what is claimed is an obvious variation.
Regarding claim 13, Molzer and Liu disclose the apparatus of claim 12, wherein the dielectric layer laterally surrounds the inner interconnect and separates the outer conductive layer from the inner interconnect (see fig 3b disclosing 34b separating the layers inner from outer).
Regarding claim 14, Molzer and Liu disclose the apparatus of claim 12, wherein the inner interconnect is configured to provide an electrical path for input/output (I/O) signals, and wherein the outer conductive layer is configured to shield I/O signals traveling through the inner interconnect (see para [0032] disclosing signal shielding).
Regarding claim 18, Molzer and Liu disclose the apparatus of claim 11, wherein the apparatus is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle (see para [0024] disclosing mobile device).
Regarding claim 19, Molzer, at least at fig 3, discloses a device comprising: a substrate 36;
an integrated device coupled to the substrate (see 207 connected to  interconnect); and an interconnect structure coupled to the substrate (see fig 3b disclosing 201 connected to 36), wherein the interconnect structure is configured to provide an electrical path for a signal such that the signal is shielded as the signal travels through the interconnect structure (see para [0022] disclosing signal shields), and wherein the interconnect structure comprises: an inner interconnect (32b);a dielectric layer coupled to the inner interconnect 34b; and an outer conductive layer coupled to the dielectric layer 32a, wherein the outer conductive layer is configured to operate as a shield for the inner interconnect (see para [0022] disclosing conductive shield), and at least one solder interconnect directly coupled to the inner interconnect of the interconnect structure (see para [0003] disclosing interconnect disclosing solder ball, [0056] disclosing bump configuration). Note this office action notes that a direct connection is indistinguishable from a direct electrical connection in this context. Thus, any distinctions between what is cited and what is claimed is an obvious variation.
Lin further discloses a plurality of transistors or logical cells over the substrate and an interconnect portion located over the substrate and over the plurality of transistors or logical cells (see fig 20, disclosing interconnects, 120, 112 over the substrate and connecting with substrate 102).
Mozler and Lin are in the same or similar fields of endeavor. It would have been obvious to combine Mozler and Lin. Mozler and Lin may be combined by forming the interconnects of Mozler in accordance with Lin. One having ordinary skill in the art would be motivated to combine Mozler and Lin in order to provide structural (economic scaling) and electrical support/connection to a chip, see para [0030].
Claims 6-8, 15-17, 20-22 are rejected under 35 U.S.C. §103 as being unpatentable over Molzer (US 20150084194 A1) and Liu. 
Regarding claim 6, Mozler and Lin disclose the integrated device of claim 1, wherein the outer conductive layer is configured to be coupled to ground.
Regarding claim 7, Mozler and Lin disclose the integrated device of claim 1, further comprising a pillar interconnect located over the interconnect portion, wherein the pillar interconnect is configured to provide an electrical path for ground(see figs 5 and 6 disclosing configurations with interconnects to ground). It would have been obvious to select the embodiments in figs 5 and 6 for various ways to shield electrical signals as taught in figs 5 and 6.
Regarding claim 8, Mozler and Lin disclose the integrated device of claim 7, further comprising a packaging interconnect coupled to the outer conductive layer and the pillar interconnect, such that the outer conductive layer is configured to be coupled to ground(see figs 5 and 6 disclosing configurations with interconnects to ground). It would have been obvious to select the embodiments in figs 5 and 6 for various ways to shield electrical signals as taught in figs 5 and 6.
Regarding claim 15, Mozler and Lin disclose he apparatus of claim 12, wherein the outer conductive layer is configured to be coupled to ground (see fig 5 and 6 disclosing multiple couplings to ground). It would have been obvious to select the embodiments in figs 5 and 6 for various ways to shield electrical signals as taught in figs 5 and 6.
Regarding claim 16 Mozler and Lin disclose the apparatus of claim 11, further comprising a pillar interconnect coupled to the substrate, wherein the pillar interconnect is configured to provide an electrical path for ground (see figs 5 and 6 disclosing configurations with interconnects to ground). It would have been obvious to select the embodiments in figs 5 and 6 for various ways to shield electrical signals as taught in figs 5 and 6.
Regarding claim 17 Mozler and Lin disclose The apparatus of claim 16, further comprising a substrate interconnect coupled to the pillar interconnect and an outer conductive layer of the means for shielded interconnect, such that the outer conductive layer is configured to be coupled to ground(see figs 5 and 6 disclosing configurations with interconnects to ground). It would have been obvious to select the embodiments in figs 5 and 6 for various ways to shield electrical signals as taught in figs 5 and 6.
Regarding claim 20, Mozler and Lin disclose the device of claim 19, wherein the outer conductive layer is configured to be coupled to ground (see fig para [0033] disclosing ground connection configuration). It would have been obvious to select the embodiments in figs 5 and 6 for various ways to shield electrical signals as taught in figs 5 and 6.
Regarding claim 21, Mozler and Lin disclose the device of claim 19, further comprising a pillar interconnect coupled to the substrate, wherein the pillar interconnect is configured to provide an electrical path for ground (see paras [0033] and [0039] disclosing ground connections, see fig 5). It would have been obvious to select the embodiments in figs 5 and 6 for various ways to shield electrical signals as taught in figs 5 and 6.
Regarding claim 22, Mozler and Lin disclose the device of claim 21, further comprising a packaging interconnect coupled to the outer conductive layer and the pillar interconnect, such that the outer conductive layer is configured to be coupled to ground (see fig 5, disclosing package pillar interconnects connected to ground). It would have been obvious to select the embodiments in figs 5 and 6 for various ways to shield electrical signals as taught in figs 5 and 6.
Response to Arguments
Applicants assert that the cited art do not disclose the arrangement of a semiconductor chip/logical gates/transistors with respect to the interconnects. However, this office action now clarifies its interpretation of prior art, in light of new amendments. Thus, applicant’s assertions are now moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/               Primary Examiner, Art Unit 2813